Citation Nr: 0618467	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-23 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Propriety of a March 2003 reduction of a 30 percent rating 
for callosities of the right foot with residuals of post-
operative plantar fascia release.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1981 to 
September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  By the March 2003 decision, a 30 
percent rating for the service-connected right foot 
disability was reduced to 0 percent, effective from June 1, 
2003.  Thereafter, by a May 2004 decision, the RO awarded a 
10 percent rating, effective from June 1, 2003.  The veteran 
continued her appeal of the reduction, arguing that the 30 
percent rating should be restored.

The veteran requested that she be afforded a hearing in June 
2004.  The veteran was informed in June 2004 that she was 
scheduled for a hearing at the RO in July 2004.  In July 
2004, the veteran requested that the hearing be rescheduled.  
The veteran was informed in August 2004 that she was 
scheduled for a hearing that month.  The veteran opted for an 
informal conference in August 2004 in lieu of the hearing.  


FINDINGS OF FACT

1. In an October 2001 rating decision, the RO assigned a 30 
percent rating for callosities of the right foot with 
residuals of post-operative plantar fascia release, effective 
January 31, 2001. 

2. Following a September 2002 VA examination, the RO proposed 
to reduce the rating for service-connected callosities of the 
right foot with residual post-operative plantar fascia 
release from 30 percent to a noncompensable rating.  

3.  By a letter dated in October 2002, the RO notified the 
veteran that medical evidence reflected improvement in her 
condition and that the RO proposed to reduce the 30 percent 
evaluation.

4.  By a rating decision dated in March 2003, the RO 
implemented the reduction, effective June 1, 2003.

5.  Following a March 2004 VA examination, in a May 2004 
rating decision, the RO increased the rating for service-
connected callosities of the right foot with residual of 
post-operative plantar fascia release from noncompensably 
disabling to a 10 percent disability rating, effective June 
1, 2003.  

5.  A comparison of the medical evidence upon which a 30 
percent disability rating was awarded with the evidence 
received in connection with the rating reduction, does not 
reflect improvement in the service-connected right foot 
disability.  She has symptoms affecting the plantar surface 
of the foot tantamount to severe injury or very painful 
callosities.


CONCLUSION OF LAW

The criteria for restoration of the 30 percent rating for 
callosities of the right foot with residual post-operative 
plantar fascia release, from June 1, 2003, have been met.  
38 U.S.C.A. §§ 1155, 5107, 5112(b)(6) (West 2002); 38 C.F.R. 
§§ 3.102, 3.105(e), 3.159, 3.344, 4.71a, Diagnostic Codes 
5278, 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a September 2002 rating action, the RO proposed the 
reduction of the rating for the veteran's callosities of the 
right foot with residual post-operative plantar fascia 
release from 30 percent to a noncompensable level based on VA 
findings contained in a VA examination of September 2002.  
The veteran was notified of the RO's intent to reduce the 
assigned rating by a letter dated in October 2002.  

In that letter, the veteran was afforded the opportunity for 
a hearing and was given 60 days in which to submit additional 
evidence to show why her compensation payments should be 
continued at their present level.  See 38 C.F.R. § 
3.105(e)(i).  

By a letter dated in March 2003, the RO informed the veteran 
of a March 2003 rating decision by which the RO reduced her 
rating for callosities of the right foot with residual post-
operative plantar fascia release to a noncompensable level, 
effective June 1, 2003.

Following a March 2004 VA examination, in a May 2004 rating 
decision, the RO increased the rating for service-connected 
right foot disability from noncompensably disabling to a 10 
percent disability rating, effective June 1, 2003.  

Given the chronology of the process described above, the 
Board finds that the RO complied with the procedures required 
under 38 C.F.R. § 3.105 for reducing the veteran's disability 
rating by notifying her of her rights, giving her an 
opportunity for a hearing and time to respond, and making the 
reduction effective no sooner than permitted.  38 C.F.R. § 
3.105(e).

The Board must next address whether the reduction was 
warranted.  The veteran's 30 percent rating for callosities 
of the right foot with residual post-operative plantar fascia 
release was made effective on October 1, 2002, following a 
temporary total rating following a period of convalescence, 
and continued until June 1, 2003.  Because the evaluation had 
not been in effect for five years or more, compliance with 
the provisions of 38 C.F.R. § 3.344(a) and (b) is not 
required.  38 C.F.R. § 3.344(c).  These provisions do not 
apply to disabilities that have not become stabilized and are 
likely to improve.  Reexaminations reflecting improvement, 
physical or mental, in these disabilities will warrant 
reduction in rating.  38 C.F.R. § 3.344(c).

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had demonstrated actual improvement.  
Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  
Care must be taken, however, to ensure that a change in an 
examiner's evaluation reflects an actual change in the 
veteran's condition, and not merely a difference in 
thoroughness of the examination or in descriptive terms, when 
viewed in relation to the prior disability history.  In 
addition, it must be determined that an improvement in a 
disability has actually occurred and that such improvement 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  See 
38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. 
App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  Diagnostic Code 5278 provides for a 
maximum 50 percent disability rating when there is bilateral 
marked contraction of plantar fascia with a dropped forefoot, 
all toes hammer toes, very painful callosities, marked varus 
deformity.  A maximum 30 percent disability rating is 
assignable when the preceding symptoms are unilateral.  A 30 
percent disability rating may also be assigned when there is 
a tendency toward bilateral dorsiflexion of all toes, 
limitation of dorsiflexion at the ankle to right angle, 
shortened plantar fascia, and marked tenderness under 
metatarsal heads.  A 20 percent disability rating is 
assignable when the preceding symptoms are unilateral.  A 10 
percent disability rating is assignable when the great toe is 
dorsiflexed, there is some limitation of dorsiflexion at the 
ankle, definite tenderness under metatarsal heads, either 
bilaterally or unilaterally.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5278 (2005).

Diagnostic Code 5284 may also be applicable for rating foot 
disabilities.  Moderate foot disability warrants a 10 percent 
evaluation.  Moderately severe foot disability warrants an 
evaluation of 20 percent, and severe foot disability warrants 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2005).  

In the October 2001 rating decision, the RO based the award 
of a 30 percent rating upon findings noted in an October 2001 
VA examiner's report.  In that report, the examiner noted 
that the veteran's overall picture indicated osteotomy of the 
first metatarsal with fixation, hammer toe, repair of the 
second digit of the right foot, pes cavus, osteoarthritis of 
the right first metatarsal, callosities of the right foot, 
plantar fascia release, stress fracture cuboid, stress 
fracture of the fourth and fifth metatarsals, and right heel 
spur, which he said were all secondary to the original 
service-connected right foot disability.  He opined that the 
veteran's overall impairment should be considered as a single 
pes cavus impairment of the right foot.  

In the May 2004 rating decision in which the RO reduced the 
veteran's disability rating, the RO relied upon findings 
noted in the reports of September 2002 and March 2004 VA 
examinations, VA outpatient treatment reports, private 
treatment reports from F. Marino, DPM, and private treatment 
reports from Middle Tennessee Medical Center.  

In the September 2002 VA examination report, it was noted 
that the veteran had recently undergone surgery with a 
private doctor to remove an accessory ossicle of the right 
submalleolar area.  The veteran reported multiple stress 
fractures.  She said that her right foot pain was somewhat 
resolved after the surgical procedure but over the previous 
months she had some intermittent numbness and pain in her 
right foot.  A June 2001 x-ray revealed some mild 
degenerative arthritis of the first metatarsophalangeal joint 
and a very small heel spur at the insertion of the Achilles 
tendon.  Physical examination revealed that the veteran had 
full range of motion of all of her toes.  There was some 
tenderness noted along the plantar fascia and at the surgical 
site.  There was a clean, dry, intact scar approximately 5-
centimeters in length along the lateral surface of the foot.  
There was no keloid formation.  The scar was intact without 
erythema.  There was some tenderness associated with the scar 
that was mild to moderate in nature.  The veteran's 
subjective numbness was noted.  She appeared to have some 
mild pes planus.  The examiner said the veteran had post-
surgical pain and numbness which was subjective in nature and 
appeared to be related to the June 2002 surgery.  The 
examiner noted that the veteran's mild plantar fasciitis 
might be contributing to the veteran's symptoms which would 
be related to her service-connected disability.  The examiner 
noted that the veteran's complaints appeared post-surgical 
and were most likely related to the June 2002 procedure.  He 
also opined that the fractures the veteran had were unrelated 
to the veteran's service-connected disability.  

In March 2004, the veteran reported having undergone five 
surgeries for foot and ankle pain.  She was noted to ambulate 
with a cane but she was noted to have recently undergone back 
surgery.  The veteran reported being unable to run.  She said 
she was unemployed and on disability.  Physical examination 
of the right foot revealed tenderness to palpation over the 
mid-plantar aspect.  Multiple surgical scars were noted.  Two 
surgical scars were noted dorsally between her first and 
second digits.  She was also noted to have a two-inch 
surgical scar in the lateral aspect of her posterior right 
foot.  There was also tenderness to palpation over this area.  
Her range of motion was noted to be 15 degrees of ankle 
dorsiflexion and 35 degrees of plantar flexion.  She was 
noted to have a small callus on the medial aspect of her 
great toe.  She did not have skin or vascular changes, 
hammertoes, or edema.  X-rays of the right foot revealed no 
osseous or soft tissue abnormalities.  The second tarso-
metatarsal relationships were noted to be intact.  There was 
mild joint space narrowing at the first metatarsophalangeal 
joint space.  The examiner said that the veteran had some 
mild limitation of ranges of motion, daily pain, and multiple 
surgical scars of her right foot.  She also had x-ray 
evidence of degenerative changes in her foot.  The function 
of her foot was noted to be decreased due to pain and she 
also had a lack of endurance in her foot.  

In disagreeing with the rating reduction, the veteran 
maintained that she continued to experience various symptoms 
related to her right foot, including pain, swelling, and 
limitation of use and that she did not believe a reduction 
was warranted.

Private treatment records from Dr. Marino dated from August 
2001 to November 2003 reveal that the veteran was seen for 
complaints of foot pain over the years.  She was noted to 
have degenerative joint disease.  The veteran underwent a 
resection of the accessory perineum of the right foot in June 
2002.  In a letter dated in June 2002 Dr. Marino said that he 
had been the veteran's physician for eight years.  He noted 
that the veteran had various problems related to degenerative 
change throughout her mid and rear foot which resulted in 
current stress related problems.  The problems have required 
casting, rest, and surgical intervention.  He noted that she 
had degenerative arthritis.  He opined that the veteran was 
feeling the arthritic process in the area of the mid- and 
rear-foot and with periods of immobilization adhesions form 
and with activity they disrupt and cause pain.  He noted that 
there is not much to be done other than treating the veteran 
symptomatically.  In a November 2003 letter Dr. Marino said 
that the veteran suffered from significant degenerative 
changes to both feet, most notably the right foot.  He noted 
that she had a number of deformities and stress induced 
injuries to the right foot with multiple periods of rest and 
immobilization and multiple surgeries for various reasons 
over the years.  He said that currently the veteran suffered 
from a number of limitations with her foot and he advised her 
to stay off her feet for the majority of an eight hour work 
day.  He noted that the veteran should never climb ladders, 
carry objects, bend, stoop, crouch, or do anything to put 
excessive strain on the feet.  He noted that he believed the 
veteran had reached her maximum medical improvement and that 
the veteran's limitations were permanent.  

Private treatment records from Middle Tennessee Medical 
Center dated from September 2002 to December 2002 reveal that 
the veteran was diagnosed with degenerative joint disease of 
the first metatarsophalangeal joint of the right foot in 
September 2002.  

In comparing the medical evidence, the Board finds that clear 
improvement, particularly of the veteran's persistent right 
foot pain and limitation of use, is not shown.  The veteran 
has undergone numerous surgeries on her right foot.  Her 
private physician, Dr. Marino, said that the veteran suffered 
from significant degenerative changes to both feet, most 
notably the right foot.  He noted that the veteran had a 
number of deformities and stress induced injuries to the 
right foot with multiple periods of rest and immobilization 
and multiple surgeries for various reasons over the years.  
He said that currently the veteran suffered from a number of 
limitations with her foot and he advised her to stay off her 
feet for the majority of an eight hour work day.  He noted 
that he believed the veteran had reached her maximum medical 
improvement and that the veteran's limitations were 
permanent.  Thus, in attempting to reconcile the varying 
reports as to the degree of disability experienced by the 
veteran, the Board finds that it cannot clearly be determined 
that there has been a change for the better, rather than a 
difference in thoroughness of examination or in use of 
descriptive terms.  38 C.F.R. § 4.13.  She continued to 
experience a certain level of debilitating pain, which is 
difficult to describe in terms consistent with applicable 
rating criteria.  Resolving reasonable doubt in the veteran's 
favor regarding the level of functional impairment 
experienced as a result of her continued plantar pain, the 
Board finds that her disability, including the pain or 
tenderness due to surgical scarring, may reasonably be 
equated to very painful callosities or severe foot injury, 
either of which warrants continuation of the 30 percent 
rating.  As such, the veteran is entitled to restoration of a 
30 percent rating for callosities of the right foot with 
residual post-operative plantar fascia release.


ORDER

Restoration of the 30 percent rating for service-connected 
right foot disability, effective from June 1, 2003, is 
granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


